Citation Nr: 9908611	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  99-03 198	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to November 
1964.

In October 1967 and September 1979, the Department of 
Veterans Affairs (VA) regional office (RO), inter alia, 
denied entitlement to service connection for residuals of a 
cervical spine injury.  In January 1980 the RO received 
notice of disagreement and issued to the veteran a statement 
of the case.  The veteran thereafter perfected the appeal.  
On appellate review in September 1981, the Board of Veterans' 
Appeals (Board), in part, confirmed and continued the denial 
of entitlement to service connection for a cervical spine 
injury.

The record then shows that in April 1982 and February 1983 
rating actions, entitlement to service connection for a back 
disorder and a psychiatric disorder, claimed as PTSD, was 
denied.  Disagreeing with the determination, the veteran 
appealed.  On appellate review in September 1984, the issues 
were remanded for additional development.  In October 1985 
the Board confirmed and continued the denials associated with 
the claim.  

In March 1988, the veteran sought to reopen the PTSD claim.  
However, by a March 1988 confirmed rating decision, the RO 
confirmed and continued the denial.  The veteran perfected a 
timely appeal thereafter.  On appellate review in February 
1990, the Board granted entitlement to service connection for 
PTSD.  Effectuating the Board's decision, in July 1990, the 
RO granted service connection and assigned a 10 percent 
evaluation, effective from March 14, 1988.  The veteran 
disagreed with the assigned 10 percent rating and shortly 
thereafter was issued a statement of the case.  

By a January 1991 Report of Contact, D.E.D., in relevant 
part, told the RO that she had been retained as the veteran's 
attorney.  In June 1991, the RO received a VA Form 2-22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, in which the veteran appointed D.E.D. as his 
attorney.

In July 1991, the veteran perfected the appeal associated 
with the increased rating issue and at that time, asserted 
that entitlement to an earlier effective date prior to March 
14, 1988 for the granting of a 10 percent evaluation for PTSD 
was warranted and entitlement to service connection for back 
and neck injuries was warranted.  In an August 1991 rating 
action, the RO denied entitlement to an increased evaluation 
in excess of 10 percent for PTSD and entitlement to an 
earlier effective date.  The RO also determined that new and 
material evidence had not been submitted to reopen the 
service connection claims.  The veteran again appealed.  On 
appellate review in February 1994, the Board remanded the 
issues for additional development.

By a March 1995 letter, D.E.D. told the RO that she was the 
veteran's attorney and that an appeal for an increased 
evaluation in excess of 10 percent for PTSD had been filed 
several years before.  D.E.D added the veteran also filed 
claims to reopen the issues of entitlement to service 
connection for a back disorder, which apparently was granted.  
She, however, had not received notice of any determinations 
associated with those claims.  In response, by a July 1995 
letter, the RO told D.E.D. the veteran's claims were still 
pending.  In February 1992, the case was transferred to the 
Board for appellate review but, after reviewing the claims 
folder, in February 1994, the case was remanded for 
additional development.  

The record then shows that in July 1995, the RO, in part, 
increased the assigned 10 percent evaluation for PTSD to 100 
percent but denials associated with service connection for 
lumbar and cervical spine disorders were confirmed and 
continued. 

In a November 1997 letter, D.E.D. recalled she had 
represented the veteran for some time and acknowledged that 
apparently, the veteran's PTSD claim had been extended from 
the initial award.  D.E.D. then stated that she had made a 
petition for attorney fees approximately 2 years earlier but 
had not received any paperwork regarding the last award or 
payment of attorney fees.  She added she also made a request 
for attorney fees on the pending appeal.  D.E.D. then asked 
why attorney fees had not been assessed in the last award and 
wanted to ensure that attorney fees would be assessed in the 
prior and pending awards.  

On appellate review in January 1998, the Board deferred 
adjudicating the issue of entitlement to an earlier effective 
date prior to March 14, 1988 for the granting of service 
connection for PTSD and granted entitlement to service 
connection for a cervical spine disability.  

In February 1998, the attorney submitted a January 1998 
Attorney Fee Agreement.  In the fee agreement, the veteran 
acknowledged that should the claim be successful, he agreed 
to pay to the attorney 20 percent of any amount recovered in 
any manner , regardless of the source of any such recovery 
and that the fee would be paid by VA to attorney from any 
past-due benefits awarded on the basis of the veteran's 
claim.  The contingent fee was to be withheld from past-due 
benefits awarded by VA.

However, in a May 1998 letter, D.E.D. stated she was aware 
that entitlement to attorney fees for any services leading up 
to January 1998 was not warranted, as there was no fee 
agreement filed within the appropriate time after the first 
final Board decision.  Accordingly, there was no need to 
withhold 20 percent of the veteran's benefits from any past 
due benefits from the period of time before January 1998.  
D.E.D. asked that all benefits due from claims filed prior to 
January 1998 be paid to the veteran but asked for notice 
about the amount and date of the disbursement of those 
benefits.  She also stated that for the issues arising after 
January 1998, the RO should continue to withhold 20 percent 
of any future benefits payable to the veteran.  

Pursuant to the Board's January 1998 decision, the RO in a 
December 17, 1998 rating action, inter alia, granted service 
connection for traumatic residuals of the cervical spine 
injury with left upper extremity radiculopathy and assigned a 
60 percent evaluation, effective from July 31, 1991.  

In February 1999, the RO notified the veteran of the 
determination and advised him of his monthly compensation 
award amount.  The RO also told the veteran that the record 
contained an attorney fee agreement, which provides for the 
payment of attorney fees by the VA directly from past-due 
benefits and that this action resulted in an award of past-
due benefits.  The RO told the veteran that he was paid 
80 percent of the amount due from the effective date of the 
award up to February 1, 1999 and from that date on he was 
paid 100 percent of his entitlement.  The total amount 
withheld was $3692.20, as the maximum attorney fee payable 
from past-due benefits could not exceed that amount.  The RO 
also told the veteran that the records were being transferred 
to the Board for a determination of eligibility for payment 
of attorney fees from any past-due benefits.  The veteran was 
advised that he and/or his attorney should submit any 
evidence or argument concerning payment of attorney fees from 
past-due benefits directly to the Board within 30 days and 
advised of applicable law and regulation.

It is noted that in February 1999, the veteran filed notice 
of disagreement with the December 1998 rating action.  The 
veteran argued that entitlement to an earlier effective date 
prior to July 31, 1991 for the granting of an 60 percent 
evaluation for the cervical spine disability was warranted, 
that a disability rating in excess of 60 percent for the 
cervical spine disorder was warranted, and that entitlement 
to an effective date prior to March 14, 1988 for the granting 
of a 100 percent evaluation for PTSD was warranted. 


FINDINGS OF FACT

1.  In September 1981, the Board denied entitlement to 
service connection for a cervical spine injury.

2.  In April 1982 and February 1983 rating actions, the RO 
denied entitlement to service connection for a back disorder 
and psychiatric disorder.  The veteran appealed.  On 
appellate review in September 1994, the Board remanded the 
case for additional development, but on appellate review in 
October 1995, the Board confirmed and continued the denials 
associated with service connection.  

3.  In July 1990, effectuating the Board's February 1990 
decision, the RO granted entitlement to service connection 
for PTSD, rated as 10 percent disabling, effective from March 
14, 1988.  The veteran disagreed with the assigned rating 
percentage.

4.  In June 1991, the veteran appointed D.E.D. as his 
attorney.  

5.  In July 1991, the veteran sought entitlement to an 
earlier effective date prior to March 14, 1988 for the 
granting of a 10 percent evaluation for PTSD and sought to 
reopen the claim of entitlement to service connection for 
back and neck injuries.  The claims were denied in August 
1991.  The veteran appealed.  In February 1994, the Board 
remanded the case for additional development.

6.  By a July 1995 rating decision, the assigned 10 percent 
evaluation for PTSD was increased to 100 percent, effective 
from March 14, 1988.  Entitlement to service connection for 
lumbar and cervical spine disabilities remained in a denied 
status.

7.  On appellate review in January 1998, entitlement to 
service connection for a cervical spine disorder was granted.  

8.  In February 1988, the Board received the veteran and 
attorney's January 1998 Attorney-Client fee agreement, 
stating that the veteran agreed to pay to the attorney 
20 percent of any back pay received and that the fee would be 
paid by VA to attorney from any past-due benefits awarded on 
the basis of the veteran's claims.

9.  In December 1998, the RO, in accordance with the Board's 
January 1998 decision, granted service connection for a 
cervical spine disability and assigned a 60 percent 
evaluation, effective from July 31, 1991.

10.  For the granting of entitlement to service connection 
for a cervical spine injury, although a final decision 
denying the claim was rendered in September 1981, that 
decision and all procedural development associated with that 
decision was received prior to November 18, 1988, and 
thereafter, prior to January 1998, no subsequent final Board 
decision associated with the claim has been rendered.  

11.  For the granting of entitlement to an increased 
evaluation for PTSD, in July 1990, effectuating the Board's 
February 1990 decision, the RO rated the disability as 10 
percent disabling; the veteran appealed.  By a July 1995 
rating decision, the assigned 10 percent evaluation was 
increased to 100 percent, effective from July 31, 1991.  
Prior to July 1995, a final Board decision associated with 
the claim of entitlement to an increased rating in excess of 
10 percent had not been rendered.


CONCLUSIONS OF LAW

The criteria for eligibility for payment of attorney fees, 
arising from the granting of entitlement to service 
connection for a cervical spine disability evaluated at 
60 percent, effective from July 31, 1991 and the granting of 
entitlement to an increased rating to 100 percent for PTSD, 
effective from March 14, 1988, are not been met.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before the VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."

Attorneys-at-law may charge appellants for their services 
only if a final decision has been promulgated by the Board 
with respect to the issue or issues, involved; as such, fees 
may not be charged, allowed, or paid for services provided 
before the date of the Board's decision; the Notice of 
Disagreement which preceded the Board decision with respect 
to the issue or issues, involved was received by the agency 
of original jurisdiction on or after November 18, 1988; and 
the attorney-at-law or agent was retained not later than one 
year following the date that the decision by the Board with 
respect to the issue or issues, involved was promulgated.  
All of the foregoing conditions must have been met.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.

In this case, the Board acknowledges that a final decision 
denying entitlement to service connection for a cervical 
spine disability was rendered in September 1981.  
Nevertheless, because notice of disagreement was received and 
the Board decision itself was promulgated prior to November 
18, 1988, the criteria for eligibility for entitlement to 
attorney fees for the granting of service connection for a 
cervical spine disability are not met.  As detailed above, 
the record demonstrates that in September 1981, prior to 
November 18, 1988, the Board denied entitlement to service 
connection for a cervical spine disorder.  The record then 
shows that by a July 1991 letter the veteran sought to reopen 
the claim for service connection.  The RO denied the claim in 
August 1991 and the veteran appealed.  On appellate review in 
February 1994, the Board remanded the issue for additional 
development.  It is noted that a remand is not a final 
decision.  38 C.F.R. § 20.1100(b) (1998) (A remand is the 
nature of a preliminary order and does not constitute a final 
decision of the Board).  On appellate review in January 1998, 
the Board granted entitlement to service connection for a 
cervical spine disorder and in December 1998, the RO 
evaluated the disability as 60 percent disabling, effective 
from July 31, 1991.  

Considering the foregoing development the criteria for 
eligibility for direct payment of attorney fees by VA from 
past-due benefits arising from the granting of entitlement to 
service connection for a cervical spine disability, evaluated 
at 60 percent, effective from July 31, 1991 are not met.  The 
notice of disagreement which preceded the Board's 1981 
decision with respect to the issue was received prior to 
November 18, 1988 and prior to the granting of service 
connection in January 1998, a final decision of the Board 
associated with that issue had not been rendered.  As such, 
the January 1998 Board decision, which granted service 
connection for the cervical spine disability, was the first 
eligible final Board decision associated with that issue.  
Attorneys-at-law may charge claimants or appellants for 
services only after the Board makes a final decision on the 
issue or issues involved in the case.  Here, even though the 
Board rendered a favorable decision associated with the 
veteran's claim for cervical spine disability in January 
1998, attorney fees for services rendered prior to the 
Board's promulgation of the decision are not payable.  Thus, 
the criteria for entitlement to payment of attorney fees in 
this regard are not met.  See 38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609.

Regarding the granting of entitlement to an increased rating 
to 100 percent for PTSD, the criteria for entitlement to 
payment of attorney fees also are not met.  The record shows 
that subsequent to July 1990, the veteran disagreed with the 
assigned 10 percent evaluation and upon readjudicating the 
issue in August 1991, the RO denied entitlement to an 
increased evaluation in excess of 10 percent.  The veteran 
thereafter appealed.  The record then shows that on appellate 
review in February 1994, the Board remanded the case for 
additional development.  Again, a remand is not a final 
decision.  38 C.F.R. § 20.1100(b).  After completing the 
Board's 1994 directives and readjudicating the increased 
rating claim, by a July 1995 rating decision, the RO 
increased the 10 percent evaluation to 100 percent, effective 
from July 31, 1991.  Here, the foregoing development clearly 
shows that a final decision addressing the issue of 
entitlement to an increased rating in excess of 10 percent 
has not been rendered.  In September 1991 and October 1985, 
the issue was entitlement to service connection for a 
cervical spine injury, not entitlement to an increased 
rating, and on appellate review in February 1994, the issue 
of entitlement to an increased rating in excess of 10 percent 
was remanded for additional development.  Thus, entitlement 
to past-due benefits is not warranted.  See 38 U.S.C.A. 
 § 5904(c)(1); In the Matter of the Fee Agreement of James W. 
Stanley, 9 Vet. App. 203, 206-209 (1996); 38 C.F.R. § 20.609.

At this time, the Board acknowledges statements made in May 
1998, in which D.E.D. stated she was aware that entitlement 
to attorney fees for any services leading up to January 1998 
was not warranted, as there was no fee agreement filed within 
the appropriate time after the first final Board decision.  
In this regard, the Board stresses that the dispositive 
determination in this case is based upon the absence of an 
eligible final decision associated with the issue of 
entitlement to service connection for a cervical spine 
disorder and the absence of any final decision associated 
with the issue of entitlement to an increased rating in 
excess of 10 percent for PTSD.  38 U.S.C.A. § 5904(c)(1); In 
the Matter of the Fee Agreement of James Stanley, Jr., 10 
Vet. App. 104 (1997); In the Matter of the Fee Agreement of 
James W. Stanley, 9 Vet. App. 203, 206-209 (1996); 
38 C.F.R. § 20.609(c).  The Board also points out that VA law 
and regulation provide that the attorney must have been 
retained with respect to such case within one year following 
the date on which the Board made its final decision on the 
issue or issues involved in the case, see 38 U.S.C.A. § 
5904(c)(1); 38 C.F.R. § 20.609(c)(3), and an attorney who 
represents a claimant before the RO or the Board after the 
Board makes a final decision in the case is required to file 
a copy of any fee agreement with the Board and RO within 30 
days of executing the fee agreement.  See generally 
38 U.S.C.A. § 5904(c)(2) (West 1991); 
38 C.F.R. § 20.609(g)(h)(4) (1998).  

In this case, because the criteria for entitlement to payment 
of attorney fees from past-due benefits are not met, the 
issue of whether a valid fee agreement was submitted and 
whether the requisite criteria for payment of fees by the VA 
directly to the attorney-at-law from past-due benefits are 
met need not be addressed.  Based on the above-discussed 
reasoning, D.E.D. is not entitled to any attorney fees from 
past-due benefits paid to the veteran, arising from the grant 
of entitlement to service connection for a cervical spine 
disability evaluated at 60 percent, effective from July 31, 
1991 and entitlement to an increased rating to 100 percent 
for PTSD effective from March 14, 1988.  
38 U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609.  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the INTRODUCTION section above, 
the veteran continues to pursue a claim for entitlement to an 
earlier effective date prior to July 31, 1991 for the 
granting of an 60 percent evaluation for the cervical spine 
disability, an increased rating in excess of 60 percent for 
the cervical spine disorder, and entitlement to an effective 
date prior to March 14, 1988 for the granting of a 
100 percent evaluation for PTSD.  Since the veteran could 
potentially be awarded additional past-due benefits in the 
future with respect to those claims, the Board is compelled 
to clarify that the impact of this decision is limited 
exclusively to the above-discussed eligibility for attorney 
fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorney fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.



ORDER

Eligibility for payment of attorney fees, arising from the 
granting of entitlement to service connection for a cervical 
spine disability evaluated at 60 percent, effective from July 
31, 1991 and granting of entitlement to an increased rating 
to 100 percent for PTSD effective from March 14, 1988, is 
denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals
